 
Exhibit 10.98
 
RESTRICTED STOCK AGREEMENT


ZOO ENTERTAINMENT, INC.


AGREEMENT made as of the [__] day of [__] (the “Grant Date”), between Zoo
Entertainment, Inc. (the “Company”), a Delaware corporation, and [__] (the
“Participant”).


WHEREAS, the Company has adopted the 2007 Employee, Director and Consultant
Equity Incentive Plan, as amended (the “Plan”) to promote the interests of the
Company by providing an incentive for employees, directors and consultants of
the Company or its Affiliates;


WHEREAS, the Company desires to offer to the Participant shares of the Company’s
common stock, $0.001 par value per share (“Common Stock”), [outside of/pursuant
to] the Plan [(but otherwise subject to and governed by all of the terms and
conditions of the Plan, except for Section 4(c) thereof, and this Agreement)]
all on the terms and conditions hereinafter set forth;


WHEREAS, Participant wishes to accept said offer; and


WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.           Terms of Grant.  The Participant hereby accepts the offer of the
Company to issue to the Participant, in accordance with the terms of this
Agreement, [__] ([__]) Shares of the Company’s Common Stock (such shares,
subject to adjustment pursuant to Section 24 of the Plan and Subsection 2.1(h)
hereof, the “Granted Shares”) at a purchase price of $0.001 per share (the
“Purchase Price”), receipt of which is hereby acknowledged by the Company by the
Participant’s prior service to the Company and which amount will be reported as
income on the Participant’s W-2 for this calendar year, which shares shall be
fully-vested subject to Sections 1 and 2 hereof.  [Notwithstanding the
foregoing, the issuance of the Granted Shares set forth herein is conditioned
upon, and the Granted Shares cannot fully vest prior to, the effectiveness of
those certain amendments to the Company’s Certificate of Incorporation
authorizing an increase in the number of authorized Shares from 250,000,000
Shares to 3,500,000,000 Shares and effecting a reverse stock split at a ratio of
one for 600 Shares (the “Charter Amendments”), and in the event the Charter
Amendments are not filed prior to September 1, 2010, the Granted Shares set
forth herein shall be deemed immediately canceled.]1




2.1.         Forfeiture Provisions.


(a)          Lapsing Forfeiture Right. In the event that for any reason the
Participant is no longer a director of the Company prior to [__] (the
“Termination”), the Participant (or the Participant’s Survivor) shall, on the
date of Termination, immediately forfeit to the Company (or its designee) all of
the Granted Shares which have not yet lapsed in accordance with the schedule set
forth below (the “Lapsing Forfeiture Right”).
 
 

--------------------------------------------------------------------------------

1 Portions of the bracketed language contained in this form of restricted stock
agreement can be found in the restricted stock agreements executed between the
Company and certain individuals in connection with the shares of restricted
stock granted on February 11, 2010.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company’s Lapsing Forfeiture Right is as follows:


(i)           If the Participant’s Termination is prior to [__], all of the
Granted Shares shall be forfeited to the Company.


(ii)          If the Participant’s Termination is on or after [__] but prior to
[__],[__]% of the Granted Shares shall be forfeited to the Company (rounded up
to the next highest whole number of shares).


(iii)         If the Participant’s Termination is on or after [__] but prior to
[__],[__]% of the Granted Shares shall be forfeited to the Company (rounded up
to the next highest whole number of shares).


(iv)         If the Participant’s Termination is on or after [__]but prior to
[__],[__]% of the Granted Shares shall be forfeited to the Company (rounded up
to the next highest whole number of shares).




(b)          Effect of Change in Control.  Except as otherwise provided in
Subsection 2.1(a) above, the Company’s Lapsing Forfeiture Right shall terminate,
and the Participant’s ownership of all Granted Shares then owned by the
Participant shall become vested in the event of a Change in Control.  “Change in
Control” means that (i) a person, entity or affiliated group has become the
beneficial owner or owners of more than 50% of the outstanding equity securities
of the Company, or otherwise become entitled to vote more than 50% of the voting
power of the Company; (ii) a consolidation or merger (in one transaction or a
series of related transactions) of the Company pursuant to which the holders of
the Company’s equity securities immediately prior to such transaction or series
of related transactions would not be the holders immediately after such
transaction or series of related transactions of more than 50% of the voting
power of the entity surviving such transaction or series of related
transactions; or (iii) the sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company.


(c)          Escrow.  The certificates representing all Granted Shares issued to
the Participant hereunder which from time to time are subject to the Lapsing
Forfeiture Right shall be delivered to the Company and the Company shall hold
such Granted Shares in escrow as provided in this Subsection 2.1(c). The Company
shall promptly release from escrow and deliver to the Participant a certificate
for the whole number of Granted Shares, if any, as to which the Company’s
Lapsing Forfeiture Right has lapsed. In the event of forfeiture to the Company
of Granted Shares subject to the Lapsing Forfeiture Right, the Company shall
release from escrow and cancel a certificate for the number of Granted Shares so
forfeited.  Any securities distributed in respect of the Granted Shares held in
escrow, including, without limitation, shares issued as a result of stock
splits, stock dividends or other recapitalizations, shall also be held in escrow
in the same manner as the Granted Shares.


(d)          Prohibition on Transfer.  The Participant recognizes and agrees
that all Granted Shares which are subject to the Lapsing Forfeiture Right may
not be sold, transferred, assigned, hypothecated, pledged, encumbered or
otherwise disposed of, whether voluntarily or by operation of law, other than to
the Company (or its designee).  The Company shall not be required to transfer
any Granted Shares on its books which shall have been sold, assigned or
otherwise transferred in violation of this Subsection 2.1(d), or to treat as the
owner of such Granted Shares, or to accord the right to vote as such owner or to
pay dividends to, any person or organization to which any such Granted Shares
shall have been so sold, assigned or otherwise transferred, in violation of this
Subsection 2.1(d).
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Failure to Deliver Granted Shares to be Forfeited.  In the event
that the Granted Shares to be forfeited to the Company under this Agreement are
not in the Company’s possession pursuant to Subsection 2.1(c) above or otherwise
and the Participant or the Participant’s Survivor fails to deliver such Granted
Shares to the Company (or its designee), the Company may immediately take such
action as is appropriate to transfer record title of such Granted Shares from
the Participant to the Company (or its designee) and treat the Participant and
such Granted Shares in all respects as if delivery of such Granted Shares had
been made as required by this Agreement.  The Participant hereby irrevocably
grants the Company a power of attorney which shall be coupled with an interest
for the purpose of effectuating the preceding sentence.


(f)           Adjustments.  The Plan contains provisions covering the treatment
of Shares in a number of contingencies such as stock splits and
mergers.  Provisions in the Plan for adjustment with respect to the Granted
Shares and the related provisions with respect to successors to the business of
the Company are hereby made applicable hereunder and are incorporated herein by
reference.


 
2.2
General Restrictions on Transfer of Granted Shares.



(a)           The Participant agrees that in the event the Company proposes to
offer for sale to the public any of its equity securities and such Participant
is requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”).  Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and
conditions.  Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Shares or other securities of the Company subject to the foregoing restrictions
until the end of the Lock-Up Period.


(b)           The Participant acknowledges and agrees that neither the Company
nor, its shareholders nor its directors and officers, has any duty or obligation
to disclose to the Participant any material information regarding the business
of the Company or affecting the value of the Shares before, at the time of, or
following a Termination, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.




3.            Purchase for Investment; Securities Law Compliance.  If the
offering and sale of the Granted Shares have not been effectively registered
under the Securities Act of 1933, as amended (the “1933 Act”), the Participant
hereby represents and warrants that he or she is acquiring the Granted Shares
for his or her own account, for investment, and not with a view to, or for sale
in connection with, the distribution of any such Granted Shares. The Participant
specifically acknowledges and agrees that any sales of Granted Shares shall be
made in accordance with the requirements of the 1933 Act, in a transaction as to
which the Company shall have received an opinion of counsel satisfactory to it
confirming such compliance.  The Participant shall be bound by the provisions of
the following legend which shall be endorsed upon the certificate(s) evidencing
the Shares issued:
 
 
3

--------------------------------------------------------------------------------

 
 
“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a ledge,
unless (1) either (a) a Registration Statement with respect to such shares shall
be effective under the Securities Act of 1933, as amended, or (b) the Company
shall have received an opinion of counsel satisfactory to it that an exemption
from registration under such Act is then available, and (2) there shall have
been compliance with all applicable state securities laws.”


4.           Rights as a Stockholder.  The Participant shall have all the rights
of a stockholder with respect to the Granted Shares, including voting and
dividend rights, subject to the transfer and other restrictions set forth herein
and in the Plan.


5.           Legend.  In addition to any legend required pursuant to the Plan,
all certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:


“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of [__] with this Company, a copy
of which Agreement is available for inspection at the offices of the Company or
will be made available upon request.”


6.           Incorporation of the Plan.  The Participant specifically
understands and agrees that the Granted Shares issued outside of the Plan are
being sold to the Participant outside of the Plan, (but are otherwise subject to
and governed by all of the terms and conditions of the Plan, except for Section
4© thereof, and this Agreement) a copy of which Plan the Participant
acknowledges he or she has read and understands and by which Plan he or she
agrees to be bound.  The provisions of the Plan are incorporated herein by
reference.


7.           Tax Liability of the Participant and Payment of Taxes. The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to the Granted Shares issued pursuant to this
Agreement, including, without limitation, the Lapsing Forfeiture Right, shall be
the Participant’s responsibility.  Without limiting the foregoing, the
Participant agrees that, to the extent that the lapsing of restrictions on
disposition of any of the Granted Shares or the declaration of dividends on any
such shares before the lapse of such restrictions on disposition results in the
Participant’s being deemed to be in receipt of earned income under the
provisions of the Code, the Company shall be entitled to immediate payment from
the Participant of the amount of any tax required to be withheld by the Company.

 
  Upon execution of this Agreement, the Participant may file an election under
Section 83 of the Code in substantially the form attached as Exhibit B.  The
Participant acknowledges that if he does not file such an election, as the
Granted Shares are released from the Lapsing Forfeiture Right in accordance with
Section 2.1, the Participant will have income for tax purposes equal to the fair
market value of the Granted Shares at such date, less the price paid for the
Granted Shares by the Participant.  The Participant has been given the
opportunity to obtain the advice of his or her tax advisors with respect to the
tax consequences of the purchase of the Granted Shares and the provisions of
this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


If the Participant has not filed an election under Section 83 of the Code, the
Participant shall be required to deposit with the Company an amount of cash
equal to the amount determined by the Company to be required with respect to the
statutory minimum of the Participant’s estimated total federal, state and local
tax obligations associated with the termination of the Lapsing Forfeiture Right
with respect to the Granted Shares.  In connection with the foregoing, the
Participant agrees that the Company shall authorize a registered broker(s) (the
“Broker”) to sell on the date that the Granted Shares shall be released from the
Lapsing Forfeiture Right such number of Granted Shares as the Company instructs
the Broker to sell to satisfy the Company’s withholding obligations, after
deduction of the Broker’s commission, and the Broker shall remit to the Company
the cash necessary in order for the Company to satisfy its withholding
obligation.  To the extent the proceeds of such sale exceed the Company’s tax
withholding obligation the Company agrees to pay such excess cash to the
Participant as soon as practicable.  In addition, if such sale is not sufficient
to pay the Company ’s tax withholding obligation the Participant agrees to pay
to the Company as soon as practicable, including through additional payroll
withholding, the amount of any tax withholding obligation that is not satisfied
by the sale of shares of Common Stock. The Participant agrees to hold the
Company and the Broker harmless from all costs, damages or expenses relating to
any such sale.  The Participant acknowledges that the Company and the Broker are
under no obligation to arrange for such sale at any particular price.  In
connection with such sale of Granted Shares, the Participant shall execute any
such documents requested by Broker in order to effectuate the sale of the
Granted Shares and payment of the withholding obligation to the Company.  The
Participant acknowledges that this paragraph is intended to comply with Section
10b5-1©(1(i)(B) under the Exchange Act.
 
 
8.           Equitable Relief.  The Participant specifically acknowledges and
agrees that in the event of a breach or threatened breach of the provisions of
this Agreement or the Plan, including the attempted transfer of the Granted
Shares by the Participant in violation of this Agreement, monetary damages may
not be adequate to compensate the Company, and, therefore, in the event of such
a breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.


9.           No Obligation to Maintain Relationship.  The Company is not by the
Plan or this Agreement obligated to continue the Participant as an employee,
director or consultant of the Company or an Affiliate.  The Participant
acknowledges:  (a) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (b) that the grant of the Shares is a
one-time benefit which does not create any contractual or other right to receive
future grants of shares, or benefits in lieu of shares; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when shares shall be granted, the number of shares to be
granted, the purchase price, and the time or times when each share shall be free
from a lapsing repurchase or forfeiture right, will be at the sole discretion of
the Company; (d) that the Participant’s participation in the Plan is voluntary;
(e) that the value of the Shares is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and (f)
that the Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.


10.          Notices.  Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:


If to the Company:


Zoo Entertainment, Inc.
3805 Edwards Road, Suite 605,
Cincinnati, Ohio 45209
Attention: Mark Seremet
 
 
5

--------------------------------------------------------------------------------

 
 
If to the Participant:


[__]



or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given on
the earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.


11.           Benefit of Agreement.  Subject to the provisions of the Plan and
the other provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.


12.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.  For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of Delaware and agree that
such litigation shall be conducted in the state courts of the State of Delaware
or the federal courts of the United States for the District of Delaware.


13.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.


14.           Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.


15.           Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


16.           Consent of Spouse/Domestic Partner.  If the Participant has a
spouse or domestic partner as of the date of this Agreement, the Participant’s
spouse or domestic partner shall execute a Consent of Spouse/Domestic Partner in
the form of Exhibit A hereto, effective as of the date hereof.  Such consent
shall not be deemed to confer or convey to the spouse or domestic partner any
rights in the Granted Shares that do not otherwise exist by operation of law or
the agreement of the parties.  If the Participant subsequent to the date hereof,
marries, remarries or applies to the Company for domestic partner benefits, the
Participant shall, not later than 60 days thereafter, obtain his or her new
spouse/domestic partner’s acknowledgement of and consent to the existence and
binding effect of all restrictions contained in this Agreement by having such
spouse/domestic partner execute and deliver a Consent of Spouse/Domestic Partner
in the form of Exhibit A.
 
 
6

--------------------------------------------------------------------------------

 


17.           Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


18.           Data Privacy.  By entering into this Agreement, the
Participant:  (a) authorizes the Company and each Affiliate, and any agent of
the Company or any Affiliate administering the Plan or providing Plan record
keeping services, to disclose to the Company or any of its Affiliates such
information and data as the Company or any such Affiliate shall request in order
to facilitate the grant of Shares and the administration of the Plan; (b) waives
any data privacy rights he or she may have with respect to such information; and
(c) authorizes the Company and each Affiliate to store and transmit such
information in electronic form.

 
[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
ZOO ENTERTAINMENT, INC.
             
By:
               
Name:
   
Title:
                      
Participant:
                         
Print Name:

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONSENT OF SPOUSE/DOMESTIC PARTNER


I, ____________________________, spouse or domestic partner of
_________________________, acknowledge that I have read the RESTRICTED STOCK
AGREEMENT dated as of _______________ (the “Agreement”) to which this Consent is
attached as Exhibit A and that I know its contents.  Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the
Agreement.  I am aware that by its provisions the Granted Shares granted to my
spouse/domestic partner pursuant to the Agreement are subject to a Lapsing
Forfeiture Right in favor of Zoo Entertainment, Inc. (the “Company”) and that,
accordingly, I may be required to forfeit to the Company any or all of the
Granted Shares of which I may become possessed as a result of a gift from my
spouse/domestic partner or a court decree and/or any property settlement in any
domestic litigation.


I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.


I agree to the Lapsing Forfeiture Right described in the Agreement and I hereby
consent to the forfeiture of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement.  Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.


I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT.  I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.


Dated as of the _______ day of ________________, 200_.
 

             
Print name:

 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Election to Include Gross Income in Year
of Transfer Pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended


In accordance with Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), the undersigned hereby elects to include in his gross
income as compensation for services the excess, if any, of the fair market value
of the property (described below) at the time of transfer over the amount paid
for such property.


The following sets for the information required in accordance with the Code and
the regulations promulgated hereunder:


1.
The name, address and social security number of the undersigned are:



 
Name:

 
Address:

Social Security No.:


2.
The description of the property with respect to which the election is being made
is as follows:



 
____________ (___) shares (the “Shares”) of Common Stock, $0.001 par value per
share, of Zoo Entertainment, Inc., a Delaware corporation (the “Company”).



3.
This election is made for the calendar year ____, with respect to the transfer
of the property to the Taxpayer on _________________.



4. 
Description of restrictions:  The property is subject to the following
restrictions:



 
In the event taxpayer is no longer a director of the Company prior to February
11, 2014, the taxpayer shall forfeit the Shares as set forth below:



 
A.
If the Participant’s Termination is prior to [__], all of the Granted Shares
shall be forfeited to the Company.



 
B.
If the Participant’s Termination is on or after [__] but prior to [__],[__]% of
the Granted Shares shall be forfeited to the Company (rounded up to the next
highest whole number of shares).



 
C.
If the Participant’s Termination is on or after [__] but prior to [__],[__]% of
the Granted Shares shall be forfeited to the Company (rounded up to the next
highest whole number of shares).



 
D.
If the Participant’s Termination is on or after [__] but prior to [__],[__]% of
the Granted Shares shall be forfeited to the Company (rounded up to the next
highest whole number of shares).

 
5.
The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made was not more than
$____ per Share.



6.
The amount paid by taxpayer for said property was $___ per Share.



7.
A copy of this statement has been furnished to the Company.

 
 
B-1

--------------------------------------------------------------------------------

 
 
Signed this ____ day of ______, 200_.
 

               
Print Name:



 
B-2

--------------------------------------------------------------------------------

 
 